IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                     IN AND FOR NEW CASTLE COUNTY




JOSEPH M. WALLS,           )
                           )
          Plaintiff,       )
                           ) C.A. No. N12M-04-115 MMJ
         v.                )
                           )
PERRY PHELPS, CASEY PHELPS )
and STANLEY BAYNARD        )
                           )
         Defendants.       )

                             Submitted: June 3, 2014
                             Decided: July 14, 2014

                                    ORDER

                   On Plaintiff’s Motion Under Rule 60(b)(6),
                     Rule 112(a), and 10 Del. C. § 8804(b)

                                    DENIED


      1.     By Order dated August 21, 2012, this Court revoked the in forma

pauperis status of plaintiff Joseph M. Walls. The Court found that Walls had

brought more than three civil actions which had been dismissed as frivolous or for

failure to state a claim. Pursuant to 10 Del. C. § 8804(f), Walls is precluded from

proceeding in forma pauperis.
      2.     By Order dated October 17, 2012, the Court dismissed Walls’ then-

pending complaint for failure to pay the required filing fee.

      3.     By Order dated January 23, 2014, the Delaware Supreme Court affirmed

this Court’s August 21, 2012 and October 17, 2012 Orders.

      4.     Plaintiff now moves that this Court exercise its discretion to permit him

to pay filing fees in installments under Superior Court Civil Rule 112(a) and Section

8804(b).

      5.     The Court finds that Plaintiff has failed to show good cause why he

should be permitted the discretionary privilege of paying filing fees by installments.

Plaintiff’s prior frivolous filings have so burdened the Court that revocation of in

forma pauperis was required.        Further, pursuant to Rule 112(a), installment

payments are one method of permitting a party to proceed in forma pauperis.

Installment payments are not contemplated by the Rules for parties who are denied

in forma pauperis status.

      THEREFORE, Plaintiff’s Motion Under Rule 60(b)(6), Rule 112(a), and

10 Del. C. § 8804(b) is hereby DENIED.

      SO ORDERED.



                                              /s/ M M J
                                                   ary . ohnston
                                             Judge Mary M. Johnston